Citation Nr: 1329541	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-40 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
traumatic brain injury (TBI).  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to an initial compensable evaluation for 
tinea versicolor.  

4.  Entitlement to a compensable initial evaluation for 
intervertebral disc syndrome (IVD).  

5.  Entitlement to a compensable initial evaluation for 
scars on the right elbow, hip and knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to June 2000 
and from May 2004 to May 2009.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 decision by the RO which, 
in part, denied service connection for TBI and a left ankle 
disability and granted service connection, and assigned 
noncompensable evaluations for the remaining issues on 
appeal.  

This appeal was processed using the Virtual VA paperless 
claims processing system.  Accordingly, any future 
consideration of this Veteran's case should take into 
consideration the existence of this electronic record.  

The issues of service connection for TBI and increased 
ratings for tinea versicolor and IVD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a left ankle disability 
at present which is related to service.  

2.  The Veteran's nonlinear scars, measuring 2 by 5-cm on 
the right elbow and right hip and 2 by 3-cm on the right 
knee, are not tender to palpation, depressed, disfiguring or 
adherent to the underlying tissue and do not cause any 
functional impairment.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2012).  

2.  The criteria for a compensable initial evaluation for 
scars on the right elbow, hip and knee are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Code 7804 
(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159.  Such notice must indicate that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The notification obligation in this case was accomplished by 
way of a letter to the Veteran dated in January 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Furthermore, no argument has been advanced that 
there exists any error in the accomplishment of the duty to 
notify.  

Moreover, based on the communications sent to the Veteran 
and his representatives over the course of this appeal, he 
has shown actual knowledge of the evidence that he is 
required to submit in this case.  Based on the Veteran's 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
service treatment records (STRs) and VA and private medical 
records have been obtained and associated with the Veteran's 
VA electronic medical records.  The Veteran was examined by 
VA during the pendency of this appeal and was afforded an 
opportunity for a personal hearing, but declined.  The Board 
finds that the pre-discharge VA examination was 
comprehensive and adequate upon which to base a decision on 
the merits of the issues addressed in this decision.  The 
examiner personally interviewed and examined the Veteran, 
elicited a medical history and provided comprehensive and 
rational explanations for the conclusions reached.  

Further, neither the Veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
issues addressed in this decision, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  



Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third 
Shedden/Caluza elements for a chronic disability listed 
under 38 C.F.R. § 3.309(a), is through a demonstration of 
continuity of symptomatology.  See Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 
Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition listed under 
38 C.F.R. § 3.309(a) was "noted" during service; (2) 
evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

Where a Veteran served for ninety (90) days or more during a 
period of war, or during peacetime service after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within one year of date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  
In fact, competent medical evidence is not necessarily 
required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 
(Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease 
need not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Left Ankle Disability

The Veteran contends that he suffered multiple left ankle 
sprains during service and believes that his current left 
ankle problems are due to his ankle injuries and carrying 
heavy equipment on long marches and other training exercises 
in service.  

Regarding his contentions, while the Veteran may believe 
that his current left ankle disability is related to 
service, he has not presented any competent medical evidence 
to support that assertion.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

The Veteran's STRs showed that he was treated for a left 
ankle sprain as a cadet at West Point in July 2002.  At that 
time, the Veteran reported that he turned his left ankle 
during a training exercise, but was able to complete his 
run.  On examination, he had good range of motion and normal 
strength (5/5) in the ankle.  There was grade II edema and 
some tenderness to palpation.  The assessment was grade I/II 
left ankle sprain, and the Veteran was placed on light duty 
and given physical therapy for two weeks.  

The STRs showed no further complaints, treatment, 
abnormalities or diagnosis for any left ankle problems 
during the Veteran's remaining two years at West Point, or 
at anytime during his five years of active military service.  
The Veteran made no mention of any left ankle problems on a 
flight examination while at West Point in September 2003, 
and no pertinent abnormalities were noted on examination.  
Similarly, the Veteran made no mention of any left ankle 
problems on a Report of Medical History for separation from 
service in November 2008, and specifically denied any 
arthritis, foot trouble, swollen or painful joints, or any 
impairment of the feet, and denied any need to wear a brace 
or supportive device.  On examination, the Veteran's lower 
extremities and feet were normal.  

When examined by VA in February 2009, the Veteran reported 
that he sprained his left ankle playing sports on numerous 
occasions growing up and on several occasions in service, 
but said that his service records only showed treatment for 
one severe ankle sprain during a training run in July 2002.  
During the examination, the Veteran reported that he 
initially sprained his ankle in 1999 while playing unit 
basketball, and that his ankle was weak after he recovered.  
He said that he aggravated his ankle during airborne school 
and on road marches, and that the defining injury occurred 
during a training run in July 2002.  He said that both 
ankles pop but that his left was worse than the right, and 
that he wakes up with stiffness in both ankles every 
morning.  He denied any other significant functional or 
activity limitations due to his left ankle.  On examination, 
there some reduced range of motion, but no tenderness to 
palpation or any additional limitation of motion on 
repetitive movement in the left ankle.  The diagnosis was 
subjective complaints of recurring stiffness - no pathology 
found to render a diagnosis.  

In a letter dated in April 2010, the Veteran reported that 
he reinjured his left ankle playing rugby in France in 
February 2010.  He reported that his ankles were weak, 
historically, and that this sprain was particularly severe 
and long-lasting, and stuff and noticeably swollen for 
several weeks.  The Veteran submitted copies of private 
medical records which showed that he was treated for a left 
ankle sprain in France in February 2010.  

VA outpatient notes showed that the Veteran was seen for his 
left ankle in April 2010.  The Veteran reported that he 
injured his ankle playing rugby in February 2010, and that 
he was treated by a private doctor in France.  He said that 
his ankle had improved since then, but that he had 
occasional severe pain, particularly when moving it in 
certain positions.  His main concern was whether he could 
play rugby on the upcoming weekend.  On examination, there 
was some tenderness, minimal swelling and pain on lateral 
movement, but no other pertinent abnormalities were noted.  
X-ray studies showed no acute fracture or dislocation, the 
ankle mortise was intact, the joint spaces were well 
maintained and the soft tissues were unremarkable.  The 
impression was no acute fracture, dislocation or 
degenerative changes.  

When seen by VA in September 2010, the Veteran reported that 
he had marked pain and swelling for three months after 
injuring his left ankle in February 2010, and said that it 
felt better since July 2010.  X-ray studies at that time 
showed very mild degenerative osteoarthritic changes in the 
intertarsal joint.  The ankle mortise was grossly maintained 
and the rest of the articular surfaces and joint spaces were 
adequately maintained.  There was no acute displaced 
fracture or dislocation, and no acute bony, soft tissue or 
joint space abnormalities.  The assessment included left 
ankle pain likely due to overpronation, heel cord tightness 
and recurrent "ATFL" sprains.  

Other than the single incident of a relatively mild (Grade 
I/II) left ankle sprain in July 2002, during the Veteran's 
cadet training, the STRs, including his separation 
examination in November 2008, were entirely negative for any 
complaints, findings or diagnosis for any left ankle 
problems.  The records showed that the Veteran was placed on 
light duty for two weeks and was referred to physical 
therapy, but do not show any further ankle problems during 
his remaining two years at West Point, or at anytime during 
his four years of active service.  While the Veteran had 
some decreased motion in the left ankle when examined by VA 
in January 2009, there were no objective findings or 
diagnostic evidence of any pathology or pertinent 
abnormalities.  

The evidence of record showed that the Veteran suffered a 
severe left ankle sprain playing rugby in February 2010, and 
that he was seen by VA on several occasions subsequent to 
that injury.  When seen by VA in April 2010, the Veteran had 
some swelling and pain on lateral movement of his ankle.  
However, x-ray studies were completely negative, and showed 
no evidence of arthritis or any degenerative changes.  When 
seen by VA in September 2010, the Veteran reported that he 
wore a brace on his left ankle for a month after the 
February 2010 injury, with no improvement, and said that his 
ankle pain was on and off since July 2010.  

In deciding a claim for service connection on the merits, 
the Board must assess the credibility and weight of all 
evidence, including the Veteran's statements and the medical 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable 
to the Veteran.  Equal weight is not accorded to each piece 
of evidence contained in the record; not every item of 
evidence has the same probative value.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  

Concerning the Veteran's contentions, while his is competent 
to provide evidence regarding his observations and 
experiences, any such assertions must be weighed against 
other inconsistent or contradictory evidence of record.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom 
Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

In this regard, contrary to the Veteran's assertions that he 
suffered multiple ankle sprains in service, the STRs showed 
that the only ankle injury he incurred was during his cadet 
training at West Point in 2002, two years prior to his 
active duty service.  The records showed that his ankle 
sprain apparently resolved without residual disability as 
evidence by the fact that he never required or sought 
medical attention for any left ankle problems during his 
entire five years of active service.  Clearly, the STRs do 
not reflect a chronic left ankle disability in service.  
Likewise, the Veteran made no mention of any ankle problems 
at the time of his separation examination in November 2008, 
and no pertinent abnormalities were noted at that time.  
While the Veteran reported a history of chronic ankle 
problems when examined by VA in January 2009, there was no 
clinical or diagnostic evidence of any left ankle pathology 
at that time.  

As to the Veteran's assertion that he suffered multiple 
ankle injuries during his military service, the Board finds 
that his assertions are not supported by any objective 
evidence.  That the Veteran would report a history of a 
broken wrist in middle school (for which he reported no 
problems or treatment during service), that he was sea sick 
once, or that he would "vaguely" recall having bronchitis 
during high school when examined for service separation in 
2008, but that he would not report what he now claims to 
have been chronic ankle problems during service is not 
rational or believable.  Given the facts in this case, the 
Board does not find the Veteran's assertions of a chronic 
left ankle disability in service believable, and declines to 
assign his contentions any evidentiary weight.  

In this case, the evidence showed that the Veteran suffered 
a severe, intercurrent left ankle injury in February 2010 
which, according to the Veteran, did not heal completely 
until July 2010.  (See September 2009 VA outpatient note).  
Significantly, VA x-ray studies of his left ankle in April 
2010, were entirely negative and showed no evidence of any 
degenerative changes in the ankle.  The first evidence of 
arthritic changes in his left ankle was shown on a VA 
treatment note in September 2010.  

Inasmuch as there was no objective evidence of any chronic 
left ankle problems or disability in service, no objective 
evidence of arthritis within one year of discharge from 
service, and no competent medical evidence relating any 
current left ankle disability to service, the record affords 
no basis to grant service connection.  Accordingly, the 
service connection for a left ankle disability is denied.  

Increased Ratings - In General

When, as here, the appeal arises from an initial assigned 
rating, consideration must be given to whether staged 
ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged 
ratings are also appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Right Elbow, Hip and Knee Scars

Initially, the Board notes that while the remaining 
increased rating issues on appeal are being remanded for a 
more current VA examination, the nature of the Veteran's 
right elbow, hip and knee scars are not subject to material 
change.  That is, the scars are superficial in nature and do 
not involve nerve damage or tissue loss, such that a more 
current examination would show an increase in the size or 
symptoms associated with the scars.  The Veteran does not 
claim, nor does the current evidence of record show any 
treatment for the scars or any residual disabilities since 
his initial injury in 2006.  Therefore, given the nature of 
the scars and the clinical findings on the February 2009 VA 
examination, the Board finds that the evidence of record is 
adequate to adjudicate this issue, and that there would be 
no benefit to the Veteran by remanding the matter for a more 
current examination.  

The STRs, are completely silent for any complaints, 
treatment, abnormalities or diagnosis for any scars on the 
right elbow, hip or knee.  On his service separation 
examination in November 2008, the Veteran was shown to have 
a scar on the right elbow, that the examiner indicated was 
of "no issue."  

When examined by VA in February 2009, the Veteran reported 
that he fell off a motor bike while on leave in Thailand in 
December 2006, and suffered "road rash" to his right elbow, 
hip and knee.  He said that he was initially treated at a 
local clinic, and that he was treated at the battalion aid 
station when he returned to his unit, but had no medical 
records for this treatment.  On examination, there were 
three well-healed, superficial, nonlinear scars, one each on 
the right elbow, right hip, and right knee.  The scars on 
the elbow and hip measured 2 by 5 cm, and 2 by 3-cm on the 
right knee.  The scars were asymptomatic and not tender to 
palpation, depressed, disfiguring or adherent to the 
underlying tissue and did not cause any functional 
impairment.  The diagnosis was superficial scars over the 
right elbow, hip and knee, asymptomatic.  

In this case, the Veteran was assigned a noncompensable 
evaluation for scars on the right elbow, hip and knee under 
Diagnostic Code (DC) 7804, by analogy to scars that are 
unstable or painful.  A 10 percent evaluation is assigned 
for one or two scars that are unstable or painful, 20 
percent for three or four scars, and 30 percent for five or 
more scars.  

Other potentially applicable rating codes include DC 7801, 
7802 and 7805.  DC 7801 governs the evaluation of scars 
other than on the head, face, or neck, that are deep and 
nonlinear.  A 10 percent disability evaluation is for 
assignment for an area or areas exceeding 6 square inches.  
A 20 percent disability evaluation is contemplated for an 
area or areas exceeding 12 square inches.  

Under DC 7802, a 10 percent disability evaluation is 
assigned for scars other than on the head, face, or neck, 
that are superficial and nonlinear and have an area or areas 
of 144 square inches or greater.  A 10 percent disability 
evaluation represents the maximum schedular rating available 
under DC 7802.  DC 7805, directs that scars are to be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, DC 7801-7805 (2012).  

Based on the objective findings from the November 2009 VA 
examination, the preponderance of the evidence is against 
the assignment of a compensable evaluation for the Veteran's 
right elbow, hip and knee scars.  The evidence showed that 
the three scars are well-healed, not deep and do not, 
individually or in total, encompass an area exceeding six 
square inches (39 square centimeters) (DCs 7801, 7802).  
Further, the scars are not shown to be painful or unstable 
(DC 7804), and do not cause any limitation of motion (DC 
7805).  Thus, a compensable evaluation is not warranted for 
the right elbow, hip and knee scars under these or any other 
potentially applicable diagnostic codes associated with 
scars and their residual effects.  See 38 C.F.R. § 4.118 
(2012).  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from his right elbow, hip and knee scars does not 
suggest that he has sufficient symptoms so as to a warrant a 
compensable evaluation.  Accordingly, the noncompensable 
evaluation assigned accurately depict the severity of the 
scars for the entirety of the rating period on appeal, and 
there is no basis for a higher rating.  Accordingly, a 
compensable evaluation for the right elbow, hip and knee 
scars is not warranted.  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled 
to an extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extraschedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

For the reasons discussed above, the Board finds that the 
manifestations of the Veteran's right elbow, hip and knee 
scars are consistent with the schedular criteria, and there 
is no objective or competent medical evidence that any 
manifestation related to the service-connected disability is 
unusual or exceptional.  The schedular rating criteria 
adequately contemplate the degree of impairment caused by 
the disability, and provides for increased ratings for 
additional symptoms.  In view of this, referral of this case 
for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for a total 
rating based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  
In this case, the Board finds that a claim for a TDIU was 
not expressly raised by the Veteran or reasonably raised by 
the record.  The Veteran's right elbow, hip and knee scars 
do not cause any actual or functional impairment, and are 
not shown to be of such severity as to preclude 
substantially gainful employment.  Accordingly, the Board 
finds that consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claims.  Therefore, 
that doctrine is not for application in this case because 
the preponderance of the evidence is against these claims.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for a left ankle disability is denied.  

A compensable initial evaluation for right elbow, hip and 
knee scars is denied.  

REMAND

Although further delay is regrettable, the Board finds that 
the evidentiary record as currently constituted does not 
include sufficient information to adequately assess the 
nature or extent of residual symptoms of the Veteran's 
documented brain injuries or the current severity of his 
service-connected tinea versicolor and low back disability.  
Therefore, additional development of the record is necessary 
prior to further consideration of the appeal.  

Concerning the claim of service connection for TBI, the 
Board notes that the STRs showed that the Veteran was 
treated on several occasions for blows to the head during 
boxing matches as a cadet at West Point.  The Veteran also 
reported that he was in close proximity to explosions during 
his tour of duty in Afghanistan.  When examined by VA in 
February 2009, the examiner indicated that there did not 
appear to be any noticeable memory problems, but that 
additional formal memory/psychiatric testing would be 
necessary to fully evaluate the Veteran's complaints of 
memory loss.  The examiner noted that, at that time, the 
Veteran was stationed in Italy and that the test would take 
several hours.  Therefore, it would be left up to the 
Veteran to schedule an appointment at his convenience.  

In light of the Veteran's contentions, and the documented 
history of brain trauma in service, the Board finds that a 
more comprehensive examination is necessary to determine 
whether he has any residuals of a TBI.  

Concerning the Veteran's tinea versicolor, the Board notes 
that the skin disorder is rated under DC 7806, by analogy to 
dermatitis or eczema, which provides that the disability 
could also be rated under DCs 7801, 7802, 7804 or 7805, 
depending upon the predominant disability.  Further, DC 
7802, Note 2 provides that separate ratings may be assigned 
for each extremity and for the posterior and anterior trunk, 
based on the total area of the qualifying scars for each 
body part affected.  Therefore, in order to determine 
whether separate ratings would be appropriate, the examiner 
must first indicate whether the predominant disability 
involves residual scarring or an active skin disease, in 
this case, tinea versicolor.  If the predominant disability 
is residual scarring, the examiner must then provide an 
estimate of the affected areas for each body part, i.e., 
each extremity and the posterior and anterior trunk.  As the 
current evidence of record does not include sufficient 
information to address these questions, the appeal must be 
remanded for another VA examination.  

As to the Veteran's low back disability, given the nature of 
the disability and the fact that it has been more than four 
years since he was last examined, the Board finds that a 
more current examination is warranted.  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate 
steps to obtain the names and addresses 
of all healthcare providers who have 
treated the Veteran for his tinea 
versicolor, low back disability, and any 
symptoms associated with TBI since his 
service separation.  Thereafter, the AMC 
should associate all VA treatment 
records, not already of record, with 
Virtual VA records system.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records 
which have not been obtained already.  A 
copy of any records obtained, to include 
a negative reply, should be included in 
the claims file.  

2.  The Veteran should be afforded a VA 
examination to determine the nature, 
extent, and etiology of any traumatic 
brain injury that he may have.  The 
Veteran's Virtual VA file and a copy of 
this remand, must be made available to 
the examiner for review in connection 
with the examination, and a notation to 
the effect that this review has taken 
place should be made in the evaluation 
report.  All indicated should be 
conducted, and the reports of any such 
studies should be incorporated into the 
examination report and associated with 
his Virtual VA records.  

The examiner is requested to obtain a 
detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is at 
least as likely as not that any 
diagnosed traumatic brain injury had its 
clinical onset in service or is 
otherwise related to service.   

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

The examiner should review the entire 
record, including the Veteran's service 
treatment records prior to formulating 
an opinion.  A fully articulated medical 
rationale for any opinion expressed must 
be set forth in the examination report.  
The examiner should address the 
particulars of this Veteran's medical 
history and the relevant medical science 
as applicable to this claim.  If the 
examiner is unable to render an opinion 
without resorting to speculation, this 
should be noted and explained.  In so 
doing, the examiner should identify any 
evidence required in order to render a 
non-speculative opinion, (which the AMC 
should attempt to obtain, and then 
return the claims file to the examiner 
for completion of the opinion).  

3.  The Veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiners for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiners should 
provide a response to each of the 
following questions/instructions.  

The orthopedic examiner should respond 
to the following:  

a)  Note any limitations of motion 
in the thoracolumbar spine.  

b)  Indicate whether the 
thoracolumbar spine exhibits 
weakened movement, excess 
fatigability, or incoordination.  
If feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or 
incoordination.  

c)  Lastly, the examiner should 
express an opinion on whether pain 
of the thoracolumbar spine could 
significantly limit functional 
ability during flare-ups or when 
the spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain 
on use or during flare-ups.  

The neurological examiner should 
identify any neurological complaints or 
findings attributable to the service-
connected low back disability.  If the 
Veteran has any associated neurological 
symptoms, the examiner should provide a 
written discussion of the degree of any 
residual weakness or sensory 
disturbance, and how it impacts on motor 
function of the lumbar spine.  The 
examiner should also:  

a)  Indicate whether the Veteran 
has recurring attacks of 
intervertebral disc syndrome 
referable to the lumbar spine 
disability.  If so, indicate the 
degree of intermittent relief he 
experiences between those attacks.  

b)  The examiner should note 
whether any intervertebral disc 
syndrome that may be present in the 
thoracolumbar spine results in 
incapacitating episodes, and 
indicate the total duration of any 
episodes for each spinal segment.  

4.  The Veteran should be afforded a VA 
dermatological examination to determine 
the current severity of his tinea 
versicolor.  The claims folder should be 
made available to the examiner for 
review, and a notation to the effect 
that this record review took place 
should be included in the report.  All 
indicated tests and studies are to be 
performed.  The examination report 
should address the following: 

a.)  Provide a detailed description 
of the Veteran's tinea versicolor, 
including any residual scarring, 
and indicate whether the 
predominant disability is residual 
scarring or active skin disease.  

b.)  Indicate whether such symptoms 
as exudation or itching are 
constant, whether there are 
extensive lesions or marked 
disfigurement, and whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs were 
required during the past 12 months; 
the duration of any systemic 
therapy should be indicated.  

c.)  Indicate the percentage of the 
exposed areas affected; the 
percentage of the entire body 
affected, and the percentage of 
each body part affected, i.e., each 
extremity and posterior and 
anterior trunk areas (separately).  
(The description should include 
both percentage of total body 
surface in square inches or square 
centimeters of the skin affected).  

5.  Following completion of the 
foregoing, the AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiners have responded to all of the 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2012).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


